Exhibit 10.5

 

Execution Copy

 

Dated 21 February 2005

 

SHURGARD STORAGE CENTERS INC.

 

and

 

FIRST SHURGARD FINANCE S.à r.l.

 

and

 

SOCIETE GENERALE

 

AMENDMENT No 2

TO THE SUBSCRIPTION AGREEMENT

with respect to securities to be issued by First Shurgard Finance S.à r.l.

 

LOGO [g86724sig.jpg]

 

Rue Brederode 13

B - 1000 Brussels

 

Telephone (32-2) 501 94 11

Facsimile (32-2) 501 94 94



--------------------------------------------------------------------------------

AMENDMENT No 2 TO THE SUBSCRIPTION AGREEMENT

 

BETWEEN:   (1)   

Shurgard Storage Centers Inc., a company organized and existing under the laws
of Washington, having its registered office at Valley Street 1155, Suite 400,
98109 Seattle WA, USA,

 

represented for the purposes of this Agreement by Kris Van Mieghem,
Attorney-in-fact,

 

hereinafter referred to as the “Subscriber”;

AND:   (2)   

First Shurgard Finance S.à r.l., a company organised and existing as a société à
responsabilité limitée under the laws of the Grand-Duchy of Luxembourg, having
its registered office at 1, rue des Glacis, L-1628 Luxembourg, registered with
the Luxembourg register of commerce and companies under the number B-93014,

 

represented for the purposes of this Agreement by Steven De Tollenaere, Manager,

 

hereinafter referred to as the “Issuer”;

AND:   (3)   

Société Générale, a banking institution organized and existing under the laws of
France, having its registered office at 29 boulevard Haussmann, 75009 Paris,
France,

 

represented for the purposes of this Agreement by Judith Zimmermann,

 

hereinafter referred to as the “Facility Agent”;

 

WHEREAS

 

(A) On 26 May 2003 the Parties entered into a subscription agreement with
respect to securities to be issued by First Shurgard Finance S.à r.l. On 3
December 2003 the Parties entered into an amendment no 1 to the subscription
agreement. The subscription agreement of 26 May 2003, as amended by the
amendment no 1 of 3 December 2003, is hereafter referred to as the “Subscription
Agreement”.

 

(B) The Parties wish to modify and amend the Subscription Agreement by entering
into the present amendment agreement (the “Amendment”).

 

NOW, THEREFORE, the parties have agreed as follows:

 

1 Amendments to the Subscription Agreement

 

Parties agree to amend the Subscription Agreement in accordance with the changes
visibly set out in Schedule 1 to this Amendment.

 

1



--------------------------------------------------------------------------------

2 Miscellaneous

 

2.1 Definitions

 

Except if explicitly provided otherwise in this Amendment, the defined terms
used in this Amendment shall have the same meaning as in the Subscription
Agreement.

 

2.2 No other modifications

 

Except as set forth in Schedule 1 to this Amendment, the terms, conditions and
agreements set forth in the Subscription Agreement and its Annexes shall
continue to be in full force and effect.

 

2.3 Applicable Law and Choice of Forum

 

This Subscription Agreement shall be governed by Luxembourg law.

 

Any dispute arising out of or in connection with this Subscription Agreement
shall be finally settled by arbitration under the Rules of Conciliation and
Arbitration of the “Centre Belge pour l’Etude et la Pratique de l’arbitrage
national et International” (“CEPANI”), as in force on the Date of this
agreement, by three arbitrators appointed in accordance with said rules.

 

The place of arbitration shall be Brussels, Belgium, or such other place as the
Parties may agree upon. The language of the arbitration shall be English.

 

The arbitrators’ award shall be final and binding upon the Parties, and the
Parties shall carry out its terms properly.

 

Done in Brussels, on 21 February 2005, in three originals. Each Party
acknowledges receipt of its own original.

 

Shurgard Storage Centers Inc.:   First Shurgard Finance S.à r.l.:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

 

Kris Van Mieghem

 

Name:

 

Steven De Tollenaere

Title:

 

Attorney-in-fact

 

Title:

 

Manager

Société Générale:        

 

--------------------------------------------------------------------------------

       

Name:

 

Judith Zimmermann

       

Title:

           

 

2



--------------------------------------------------------------------------------

Schedule 1

to Amendment No 2 to the Subscription Agreement of 21 February 2005

 

Subscription Agreement entered into on 26 May 2003

Amended pursuant to Amendment No 1 to the Subscription Agreement of 3 December
2003

Amended pursuant to Amendment No 2 to the Subscription Agreement of 21 February
2005

(21 February 2005 amendments are marked)

 

SHURGARD STORAGE CENTERS INC.

 

and

 

FIRST SHURGARD FINANCE S.à r.l.

 

and

SOCIETE GENERALE

 

SUBSCRIPTION AGREEMENT WITH RESPECT TO SECURITIES TO

BE ISSUED BY FIRST SHURGARD FINANCE S.à r.l.

(restated version as per 21 February 2005)

 

LOGO [g86724sig.jpg]

 

Rue Brederode 13

B - 1000 Brussels

 

Telephone (32-2) 501 94 11

Facsimile (32-2) 501 94 94



--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

(restated version as per 21 February 2005)

 

BETWEEN:   (1)   

Shurgard Storage Centers Inc., a company organized and existing under the laws
of Washington, having its registered office at Valley Street 1155, Suite 400,
98109 Seattle WA, USA,

 

represented for the purposes of this Subscription Agreement by Harrell L. Beck,

 

hereinafter referred to as the “Subscriber”;

AND:   (2)   

First Shurgard Finance S.à r.l., a company organised and existing as a société à
responsabilité limitée under the laws of the Grand-Duchy of Luxembourg, having
its registered office at 1, rue des Glacis, L-1628 Luxembourg, registered with
the Luxembourg register of commerce and companies under the number B-93014,

 

represented for the purposes of this Subscription Agreement by Mr. Steven De
Tollenaere, Manager,

 

hereinafter referred to as the “Issuer”;

AND:   (3)   

Société Générale, a banking institution organized and existing under the laws of
France, having its registered office at 29 boulevard Haussmann, 75009 Paris,
France,

 

represented for the purposes of this Subscription Agreement by
                                         ,

 

hereinafter referred to as the “Facility Agent”;

 

WHEREAS

 

(A) The Issuer has the intention to issue Bonds under the Terms and Conditions
attached as Annex 1.

 

(B) The Issuer has entered into hedging arrangements in accordance with Clause
15.3 (g) (ii) (Hedging) of the Senior Credit Agreement.

 

(C) Under certain circumstances as set forth below, the Issuer has the intention
to proceed to a capital increase.

 

(D) Under the terms and conditions set forth below, the Subscriber is willing to
irrevocably undertake (i) to subscribe to the Bonds to be issued by the Issuer,
and to fully pay up these Bonds, and (ii) to subscribe to the shares to be
issued as set forth in Section 6, and to fully pay up these shares by a
contribution of receivables held against the Issuer.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the Parties have agreed as follows:

 

1 Definitions - Interpretations

 

1.1 For the purposes of this Subscription Agreement, the following terms shall
have the meanings specified or referred to in this Clause 1.1:

 

“Additional Mezzanine Bond Commitment” means the “Commitment” as defined in the
Additional Mezzanine Bond Subscription Agreement.

 

“Additional Mezzanine Bond Subscription Agreement” means the subscription
agreement entered into on 21 February 2005 between the Issuer, the Subscriber
and the Facility Agent, as amended from time to time, relating to the issue of
5,970 bonds by the Issuer.

 

“Advances” has the meaning set out in the Senior Credit Agreement.

 

“Amendment No 1” means the amendment agreement to this Subscription Agreement
dated 3 December 2003.

 

“Amendment No 2” means the amendment agreement to this Subscription Agreement
dated 21 February 2005.

 

“Asset Companies” has the meaning set out in the Senior Credit Agreement.

 

“Bond Request” has the meaning set out in Clause 3.1.

 

“Bonds” Means the USD Bonds and the EUR Bonds as defined in the Terms and
Conditions, attached hereto as Annex 1, and any and each of these bonds
individually.

 

“Capital Request” has the meaning set out in Clause 6.1.

 

“Commitment” means the aggregate of the USD Commitment and the EUR Commitment.

 

“Commitment Fee” has the meaning set out in Clause 5.1.

 

“Commitment Reduction Date” means the date on which the Commitment is permitted
to be reduced in accordance with Clause 3.2.1.

 

“Downstream Intercompany Loan Agreement” has the meaning set out in the Senior
Credit Agreement.

 

“EUR Commitment” has the meaning set out in Clause 3.1(ii).

 

“Event of Default” has the meaning set out in the Senior Credit Agreement.

 

“Expense Reimbursement” has the meaning set out in Clause 5.3.

 

“Extraordinary Employment Payments” mean any payments made by the Issuer, First
Shurgard, any Asset Company or any Intermediate Company to or related to their
employees in Denmark, Sweden, Luxembourg or the United Kingdom, other than
salaries, normal severance payments or other employment related payments in the
ordinary course of business relating to, as the case may be the pro rata part
of, the services rendered by the relevant employees to the Issuer, First
Shurgard, any Asset Company or any Intermediate Company that have not already
been paid by the Issuer, First Shurgard, any Asset Company or any Intermediate
Company to Shurgard Europe or to any of its Subsidiaries.

 

“Finance Costs” has the meaning set out in the Senior Credit Agreement.

 

2



--------------------------------------------------------------------------------

“German Borrower” means First Shurgard Deutschland GmbH, a limited liability
company (Gesellschaft mit beschränkter Haftung) organised under the laws of the
Federal Republic of Germany having its registered office at Siemensstrasse 31,
47533 Kleve, Germany, which is registered in the commercial register
(Handelsregister) of the local court of Kleve under HRB 2593;

 

“Group Members” has the meaning set out in the Senior Credit Agreement.

 

“First Shurgard” means First Shurgard SPRL, a company organised and existing
under the laws of Belgium, having its registered office at Quai du Commerce 48,
1000 Brussels, Belgium, registered with the register of legal entities under
number 0479.505.939.

 

“Intermediate Company” has the meaning set out in the Senior Credit Agreement.

 

“Issuer” means First Shurgard Finance S.à r.l., a company organised and existing
as a société à responsabilité limitée under the laws of the Grand-Duchy of
Luxembourg, having its registered office at 1, rue des Glacis, L-1628
Luxembourg, registered with the Luxembourg register of commerce and companies
under the number B-93014.

 

“Joint Employer Agreements” has the meaning set out in the Senior Credit
Agreement.

 

“JV Agreement” means the joint venture agreement with respect to First Shurgard
entered into between Shurgard Europe and Crescent Euro Self Storage Investments
S.à r.l. on December 20, 2002, as amended from time to time, of which the
Parties have received a copy.

 

“Master Proceeds Account” has the meaning set out in the Senior Credit
Agreement.

 

“Notice” has the meaning set out in Clause 5.2.

 

“Objection Notice” has the meaning set out in Clause 5.2.

 

“Parties” means the parties mentioned above as well as any other person who may
in the future become a party to this Subscription Agreement.

 

“Quarter Date” has the meaning set out in the Senior Credit Agreement.

 

“Senior Credit Agreement” means the senior credit agreement entered into by
amongst others the Issuer, the German Borrower and the Facility Agent, dated 26
May 2003, as amended from time to time, a copy of which has been given to the
Subscriber.

 

“Senior Credit Final Repayment Date” has the meaning given to the term “Final
Repayment Date” in the Senior Credit Agreement.

 

“Senior Credit Interest Payment Date” has the meaning given to the term
“Interest Payment Date” in the Senior Credit Agreement.

 

“Share Subscription Undertaking” has the meaning set out in Clause 6.1

 

“Shurgard 2005 Working Capital Facility” means the USD 2,985,000 working capital
facility granted to the Issuer pursuant to and under the terms and conditions of
the Shurgard 2005 Working Capital Facility Agreement.

 

“Shurgard 2005 Working Capital Facility Agreement” means the working capital
facility agreement entered into by the Issuer, the Subscriber, Crescent Euro
Self Storage Investments S.à r.l. and the Facility Agent, dated 21 February
2005, as amended from time to time.

 

3



--------------------------------------------------------------------------------

“Shurgard Europe” means Shurgard Self Storage SCA, a company organised and
existing under the laws of Belgium, having its registered office at Quai du
Commerce 48, 1000 Brussels, Belgium, registered with the register of legal
entities under number 0454.057.394.

 

“Split Payroll Agreements” has the meaning set out in the Senior Credit
Agreement.

 

“Subscription Agreement” means the present agreement together with the Annexes
as the same may be amended, modified and/or restated from time to time.

 

“Subsidiary” has the meaning set out in the Senior Credit Agreement.

 

“Total Net Rental Income” has the meaning set out in the Senior Credit
Agreement.

 

“Unused Fee” has the meaning set out in Clause 5.2.

 

“USD Commitment” has the meaning set out in Clause 3.1(i).

 

1.2 Subject to Clause 1.1. of this Subscription Agreement and unless otherwise
defined herein, the defined terms (i.e., the terms with a capital letter as
first letter) used in this Subscription Agreement shall have the same meaning as
defined in the Terms and Conditions attached hereto as Annex 1.

 

1.3 Interpretation

 

  1.3.1 The titles and headings included in this Subscription Agreement are for
convenience only and do not express in any way the intended understanding of the
Parties. They shall not be taken into account in the interpretation of the
provisions of this Subscription Agreement.

 

  1.3.2 The Annexes to this Subscription Agreement form an integral part thereof
and any reference to this Subscription Agreement includes the Annexes and vice
versa.

 

  1.3.3 The words “herein”, “hereof”, “hereunder”, hereby”, “hereto”, “herewith”
and words of similar import shall refer to this Subscription Agreement as a
whole and not to any particular clause, paragraph or other subdivision.

 

  1.3.4 The words “include”, “includes”, including” and all forms and
derivations thereof shall mean including but not limited to.

 

  1.3.5 All terms defined in this Subscription Agreement shall have the same
meaning regardless of whether they are used in the singular or plural number.

 

  1.3.6 Unless otherwise provided herein, all references to a fixed time of a
day shall mean Luxembourg time.

 

2 Issuance and grant of Bonds

 

2.1 Within 10 business days following the date of this Subscription Agreement,
the Issuer shall issue 13,000 USD Bonds in accordance with the Terms and
Conditions attached hereto as Annex 1. At the time of issuance, the Issuer shall
stipulate that the Bonds will be granted by the Facility Agent on behalf of the
Issuer.

 

Within 10 business days following the date of the Amendment No 1 to the
Subscription Agreement, the Issuer shall issue 7,000 USD Bonds in accordance
with the Terms and Conditions (as amended by Amendment No 1 to the Subscription
Agreement). At the time of issuance, the Issuer shall stipulate that the Bonds
will be granted by the Facility Agent on behalf of the Issuer.

 

4



--------------------------------------------------------------------------------

Within 10 business days following the date of the Amendment No 2 to the
Subscription Agreement, the Issuer shall modify the Terms and Conditions to
bring them in line with the Terms and Conditions attached hereto as Annex 1 (as
amended by Amendment No 2 to the Subscription Agreement) and convert 8,955 of
the afore-mentioned USD Bonds into EUR Bonds.

 

2.2 The Issuer hereby irrevocably authorizes the Facility Agent to draw down
funds under this Subscription Agreement on behalf of the Issuer exclusively in
accordance with Clauses 3 and 4 and to register the subscription to Bonds in the
Issuer’s Register of Bondholders.

 

2.3 The Issuer irrevocably undertakes to accept the subscription by the
Subscriber to any of the Bonds pursuant to a Bond Request.

 

2.4 The Commitment Fee, Structuring Fee, and Unused Fee shall also apply if no
Bonds are granted by the Facility Agent.

 

3 Irrevocable undertaking to subscribe to the Bonds

 

3.1 Commitment

 

The Subscriber hereby irrevocably undertakes:

 

  (i) to subscribe to the USD Bonds which have been issued by the Issuer
pursuant to Clause 2 and to fully pay up these USD Bonds at their Issue Price
for an amount of maximum USD 11,045,000 (the “USD Commitment”); and

 

  (ii) to subscribe to the EUR Bonds which have been issued (and converted into
EUR Bonds) by the Issuer pursuant to Clause 2 and to fully pay up these EUR
Bonds at their Issue Price for an amount of maximum EUR 7,500,000 (the “EUR
Commitment”),

 

if and to the extent a draw down, which is allowed under Clause 4 of this
Subscription Agreement, is requested in writing by the Facility Agent or the
Issuer (the “Bond Request”).

 

3.2 Reduction of the Commitment

 

  3.2.1 Subject to Clause 3.2.4 below, the amount of the Commitment shall,
solely for the purpose of any future draw down and provided that no draw down
has been made under this Subscription Agreement until that time, be irrevocably
reduced as follows:

 

  (i) provided that the Issuer can demonstrate to the Facility Agent that the
ratio of Total Net Rental Income to the aggregate of (a) Finance Costs, and (b)
scheduled or actual repayments of principal on the Advances under Clause 6
(Repayment) of the Senior Credit Agreement, is not less than or equal to 1.2:1:

 

  (a) on the two consecutive Quarter Dates falling immediately before the
proposed Commitment Reduction Date;

 

  (b) on the proposed Commitment Reduction Date; and

 

  (c) on each Quarter Date following the proposed Commitment Reduction Date up
to and including the Senior Credit Final Repayment Date according to projections
based on reasonable assumptions,

 

5



--------------------------------------------------------------------------------

the amount of the EUR Commitment shall be reduced by EUR 6,700,000; and

 

  (ii) provided that:

 

  (a) the Issuer can demonstrate to the Facility Agent that the ratio of Total
Net Rental Income to the aggregate of (a) Finance Costs, and (b) scheduled or
actual repayments of principal on the Advances under Clause 6 (Repayment) of the
Senior Credit Agreement, is not less than or equal to 1.4:1:

 

  (I) on the two consecutive Quarter Dates falling immediately before the
proposed Commitment Reduction Date;

 

  (II) on the proposed Commitment Reduction Date; and

 

  (III) on each Quarter Date following the proposed Commitment Reduction Date up
to and including the Senior Credit Final Repayment Date according to projections
based on reasonable assumptions; and

 

  (b) at least EUR 2,000,000 is standing to the credit of the Master Proceeds
Account of the Issuer or First Shurgard and that such amount is available to be
applied to meet the liabilities of the Subsidiaries of Shurgard Europe to the
relevant Group Members in connection with the Joint Employer Agreements and the
Split Payroll Agreements,

 

the amount of the EUR Commitment shall be reduced by a further EUR 800,000 and
the amount of the USD Commitment shall be reduced by USD 11,045,000.

 

  3.2.2 For the avoidance of doubt, the Parties explicitly agree that once the
conditions for reduction of the Commitment as set out in either Clause 3.2.1(i)
or 3.2.1(ii) above are satisfied, the Commitment shall never again be increased
up to the higher amount, even if the ratio of Total Net Rental Income to the
aggregate of (a) Finance Costs, and (b) scheduled or actual repayments of
principal on the Advances under Clause 6 (Repayment) of the Senior Credit
Agreement subsequently declines.

 

  3.2.3 Upon the occurrence of a reduction of the Commitment in accordance with
Clause 3.2.1(i) or 3.2.1(ii), the Issuer shall be allowed to proportionally
reduce any hedging arrangements as referred to in Clause 15.3(g)(ii) (Hedging)
of the Senior Credit Agreement, in accordance with such Clause 15.3(g)(ii)
(Hedging) of the Senior Credit Agreement.

 

  3.2.4 The Commitment Reduction Date shall not occur until on or after the
third Senior Credit Interest Payment Date after the date falling 42 months after
the date of the Senior Credit Agreement.

 

3.3 The Bond Request, if made by the Facility Agent, shall be in the form
attached hereto as Annex 2, and the Bond Request, if made by the Issuer, shall
be in the form attached hereto as Annex 3.

 

6



--------------------------------------------------------------------------------

3.4 The Bond Request shall be notified to the Subscriber at least 10 days before
these Bonds are to be subscribed and paid up.

 

3.5 Except for a Bond Request pursuant to Clause 4.3, the principal amount of
the USD Bonds, or (as the case may be) EUR Bonds, that the Subscriber is
requested to subscribe pursuant to a Bond Request shall amount to a minimum of
USD 100,000 or EUR 83,753.

 

3.6 The subscription commitment provided for in this Clause 3 shall
automatically terminate on May 26, 2008 plus sixty (60) calendar days, unless
the Senior Credit Agreement is extended, in which case the termination date
shall be May 26, 2009 plus sixty (60) calendar days. The foregoing
notwithstanding, if the Senior Credit Agreement is terminated and repaid in full
earlier than such date, the subscription commitment provided for in this Clause
3 shall automatically terminate on the date of the repayment in full of all
amounts due by the Issuer under the Senior Credit Agreement.

 

3.7 The Subscriber hereby irrevocably undertakes to co-operate with the Issuer
to implement the formalities required to proceed with this subscription of Bonds
and the paying up of such Bonds as reasonably requested by the Issuer or the
Facility Agent.

 

4 Use of proceeds

 

4.1 The Issuer shall be allowed to draw down funds under this Subscription
Agreement:

 

  4.1.1 (i)         to avoid imminent default by the Issuer under the Senior
Credit Agreement; and

 

  (ii) in case of an Event of Default,

 

to pay or repay sums due by the Issuer under the Senior Credit Agreement; and

 

  4.1.2 (i)         to avoid imminent default by the German Borrower under the
Senior Credit Agreement; and

 

  (ii) in case of an Event of Default,

 

to down-lend these funds in accordance with the Downstream Intercompany Loan
Agreement to the German Borrower that will use such funds to pay or repay sums
due by it under the Senior Credit Agreement.

 

4.2 The Facility Agent shall be allowed to draw down funds under this
Subscription Agreement on behalf of the Issuer in case of an Event of Default to
pay or repay sums due by the Issuer or by the German Borrower under the Senior
Credit Agreement.

 

4.3 The Facility Agent or the Issuer shall be allowed to draw down funds under
this Subscription Agreement up to a maximum amount which is equal to the amount
of the Extraordinary Employment Payments.

 

4.4 Notwithstanding any other provision of this Subscription Agreement but
subject to Clause 4.7 below, the Issuer or the Facility Agent shall not be
allowed to draw down EUR Commitment funds in accordance with Clauses 4.1.1,
4.1.2, 4.2 and 4.3 until the date on which the full amount of the USD Commitment
has been drawn down in accordance with this Subscription Agreement.

 

4.5 Notwithstanding any other provision of this Subscription Agreement but
subject to Clause 4.7 below, the Issuer or the Facility Agent shall not be
allowed to draw down funds in accordance with Clauses 4.1.1, 4.1.2, 4.2 and 4.3
until the date on which the full amount of the Additional Mezzanine Bond
Commitment has been drawn down in accordance with the Additional Mezzanine Bond
Subscription Agreement.

 

7



--------------------------------------------------------------------------------

4.6 Notwithstanding any other provision of this Subscription Agreement but
subject to Clause 4.7 below, the Issuer or the Facility Agent shall not be
allowed to draw down funds in accordance with Clauses 4.1.1, 4.1.2, 4.2 and 4.3
until the date on which the full amount of the Shurgard 2005 Working Capital
Facility has been drawn down in accordance with the Shurgard 2005 Working
Capital Facility Agreement.

 

4.7 If the Facility Agent is permitted to draw down funds pursuant to Clause 4.2
of this Subscription Agreement and decides to draw down (or, as the case may be,
require the Issuer to draw down) at the same time all available funds under the
Additional Mezzanine Bond Subscription Agreement and the Shurgard 2005 Working
Capital Facility Agreement in accordance with Clause 4.2 of the Additional
Mezzanine Bond Subscription Agreement and Clause 3.2 of the Shurgard 2005
Working Capital Facility Agreement respectively, Clauses 4.5 and 4.6 of this
Subscription Agreement shall not apply.

 

5 Fees

 

5.1 Commitment Fee

 

Within 10 business days following the date of this Subscription Agreement, the
Issuer shall pay in cash to the Subscriber an amount equal to 200 basis points
(2.0%) of the Commitment of USD 13,000,000.

 

Within 10 business days following the date of the Amendment No 1 to the
Subscription Agreement, the Issuer shall pay in cash to the Subscriber an amount
equal to 200 basis points (2.0%) of the Commitment increase of USD 7,000,000.

 

No commitment fee is payable in respect of the Amendment No 2 to the
Subscription Agreement.

 

5.2 Unused Fee

 

  5.2.1 The Issuer shall pay to the Subscriber a fee which accrues and is
calculated on the following basis (the “Unused Fee”):

 

  (i) The Unused Fee shall accrue on a daily basis and be equal to 150 basis
points (1.5%) per annum of the undrawn amount of the Commitment (if any). The
Unused Fee shall be calculated on the basis of a 360-day year.

 

  (ii) The amount of the Unused Fee accrued during a quarter shall bear interest
at the rate of 9.75% per annum from the closing date of the quarter (i.e., the
31st of March, the 30th of June, the 30th of September and the 31st of December
of each year) (such date not inclusive) until the following 31st of December
(such date inclusive) and will be calculated on the basis of a 360-day year.

 

  (iii) On the 1st of January of each year, the interest that accrued during the
previous calendar year pursuant to Clause 5.2.1(ii) and the amount of the Unused
Fee accrued during the first three quarters of the previous calendar year shall
be compounded to the amount of the Unused Fee accrued during the last quarter of
the previous calendar year and shall therefore as from such date also bear
interest pursuant to Clause 5.2.1(ii).

 

8



--------------------------------------------------------------------------------

  5.2.2 Quarterly reporting obligation

 

Within 10 business days following the closing date of each quarter (i.e., the
31st of March, the 30th of June, the 30th of September and the 31st of December
of each year), the Issuer shall provide the Subscriber with a computation of the
amount of the Unused Fee and interest already accrued and outstanding on such
closing date.

 

  5.2.3 Computation of the Unused Fee and interest

 

The Issuer shall provide the Subscriber with a computation of the Unused Fee and
interest (the “Notice”) within five business days following the earlier of:

 

  (i) the date on which the subscription commitment provided for in Clause 3 is
terminated in accordance with Clause 3.6.;

 

  (ii) the date on which the Commitment is reduced pursuant to Clause 3.2.1(ii),
provided that the payment of the Unused Fee and interest does not cause the
Issuer to violate the terms and conditions of the Senior Credit Agreement; or

 

  (iii) the date as of which First Shurgard is allowed under the Senior Credit
Agreement and the JV Agreement to make payments/distributions to Shurgard Europe
or Crescent Euro Self Storage Investments S.à r.l..

 

This computation shall be deemed to be correct if the Subscriber did not object
in writing in a motivated way within five business days of the receipt of the
Notice (the “Objection Notice”). In case an Objection Notice has been notified
to the Issuer within the above five business day period, the Parties shall
determine the final computation of the Unused Fee and interest by mutual
consent.

 

  5.2.4 Payment of the Unused Fee and interest

 

The Issuer shall pay to the Subscriber an amount equal to 115% of the sum of the
accrued Unused Fee and all interest accrued thereon and compounded therewith in
accordance with Clause 5.2.1:

 

  (i) within five business days of the expiration of the five business day
period referred to in Clause 5.2.3 if no Objection Notice has been notified by
the Subscriber during this period; or

 

  (ii) within five business days of the determination of these fees by mutual
consent of the Parties if an Objection Notice has been notified within the five
business day period referred to in Clause 5.2.3.

 

  5.2.5 Default of the Issuer

 

In case of a default of the Issuer under Clause 5.2.4 which has not been
remedied within 30 days after notice thereof by the Subscriber, the following
provisions will apply:

 

  (i) The Subscriber or its designee will have the right to subscribe to one
share per EUR 25 of the amount in default, where applicable converted into EUR
at the exchange rate applicable at the time of subscription, rounded up or down
to the nearest EUR 25.

 

9



--------------------------------------------------------------------------------

  (ii) The Subscriber must notify the Issuer of its decision to subscribe to
shares pursuant to Clause 5.2.5(i) within 14 days of the end of the above 30-day
period.

 

  (iii) The new shares to be issued by the Issuer pursuant to this Clause will
be issued at par value as set forth in the articles of association through a
capital increase in kind to be fully paid up by the Subscriber.

 

  5.2.6 Liquidation of the Issuer

 

  (i) Upon a liquidation or winding up of the Issuer or First Shurgard (the
current parent company of the Issuer) prior to the payment of the accrued Unused
Fee and interest in accordance with Clause 5.2.4, the Subscriber shall receive
an amount equal to 115% of the sum of the unpaid accrued Unused Fee and interest
(the “Unused Fee Liquidation Preference”) at the time of the liquidation. Unless
waived by the Subscriber, a change of control over the Issuer or First Shurgard,
a consolidation, merger or sale of all or substantially all of the assets of the
Issuer or First Shurgard shall be treated as a liquidation unless the Issuer’s
Shareholders or the current shareholders of First Shurgard hold a majority of
the voting power of the surviving entity.

 

  (ii) Notwithstanding Clause 5.2.6(i), no Unused Fee Liquidation Preference
shall be paid to the Subscriber prior to the repayment in full of all amounts
due by the Issuer under the Senior Credit Agreement.

 

5.3 Expense Reimbursement

 

The Issuer shall reimburse the Subscriber for reasonable legal, due diligence,
and administrative expenses, related to arranging, structuring, and closing this
issuance of the Bonds. These fees are capped at USD 50,000.

 

6 Subscription to a capital increase

 

6.1 The Subscriber may subscribe to any capital increase in the Issuer which
will take place before the Redemption Date pursuant to the provisions hereafter
(the “Share Subscription Undertaking”) if so requested in writing by the Issuer
(the “Capital Request”).

 

The Share Subscription Undertaking of the Subscriber pursuant to Clause 6.1 is
subject to the condition that the Issuer has launched an IPO on a regulated
stock market, and the shares the Subscriber receives being freely transferable,
without lock up provisions of any kind.

 

6.2 The capital increase pursuant to the Capital Request shall be effected by a
contribution in kind by the Subscriber of receivables arising out of the
outstanding Bonds held by the Subscriber against the Issuer including the
principal and accrued and unpaid interest. Each share shall be subscribed at a
price equal to 80% of the trading price of the shares of the Issuer as measured
by the average of the official exchange closing price for these shares on the 20
trading days preceding the capital increase, except that if the closing price
the day before the capital increase is lower than such 20 day trading average,
then each share shall be subscribed at a price equal to 80% of the closing price
on the day before the capital increase. The Subscriber undertakes to take all
necessary steps to this effect.

 

10



--------------------------------------------------------------------------------

6.3 The Capital Request must contain the following information:

 

  6.3.1 the amount of the envisaged capital increase; and

 

  6.3.2 the date and place of the extraordinary shareholders’ meeting or Board
of Managers to be held to proceed with said capital increase.

 

6.4 The shares to be issued through such a capital increase shall be of the
largest class of ordinary common stock issued by the Issuer during the above
mentioned IPO.

 

6.5 The above capital increase needs to be approved by an extraordinary
shareholders’ meeting of the Issuer (or a sole shareholder’s resolution, as the
case may be) at the time of conversion of the Bonds held in presence of a
Luxembourg notary public or by the Board of Managers of the Issuer pursuant to
the provisions of the articles of the Issuer on authorised capital. A valuation
report issued by an external auditor on the claims to be contributed and on the
shares to be issued upon their conversion into capital shall be submitted to the
competent organ of the Issuer at the time of conversion of the Bonds. Upon
conversion of the Bonds, the Issuer shall proceed with the formalities provided
by the Luxembourg company law of 10 August 1915, as amended.

 

6.6 The Subscriber shall be notified of the Capital Request at least 20 days
before the meeting of the competent organ of the Issuer, which will decide on
the above conversion of the Bonds, is to be held and no more than 30 days before
this meeting.

 

6.7 The Subscriber hereby irrevocably undertakes to co-operate with the Issuer
to implement the formalities required to proceed with this capital increase as
reasonably requested by the Issuer.

 

6.8 The Subscriber hereby irrevocably undertakes to pledge the shares in the
Issuer, which it may subscribe pursuant to this Clause 6, to the benefit of the
Facility Agent to secure the Issuer’s obligations under the Senior Credit
Agreement.

 

6.9 Bonds can only be transferred in accordance with the Terms and Conditions
and if the transferee agrees in writing to the Share Subscription Undertaking
set out in this Clause.

 

7 Minimum amount of the shares to be issued

 

It is specifically provided that the Issuer shall not have any obligation to
request a capital increase as set out in Clause 6.

 

8 Miscellaneous

 

8.1 Expenses

 

Save as otherwise provided herein, the Issuer shall bear its expenses incurred
in connection with the preparation of this Subscription Agreement and the
transactions contemplated hereby, including, without limitation, legal and
auditing fees and expenses.

 

8.2 Press Announcements

 

All public announcements, releases, statements and communications by any of the
Parties to third persons (excluding the employees of either Party and customers)
relating to this Subscription Agreement shall be made only at such time and in
such manner as may be prior agreed upon in writing by the Parties, unless
otherwise required by law or contract. To the greatest extent practicable, the
Parties shall discuss with each other the form, timing and substance of such
announcements, releases, statements and communications prior to the
dissemination thereof.

 

11



--------------------------------------------------------------------------------

8.3 Notices

 

All notices, requests, claims, demands and other communications hereunder shall
be delivered to the Parties in person or sent to the addresses set forth in the
first pages of this Subscription Agreement hereof by first class courier or by
registered letter, postage prepaid and return receipt requested, or by telefax
as follows:

 

If to the Subscriber:    To:   

Shurgard Storage Centers Inc.

Valley Street 1155, Suite 400

98109-4426 Seattle

USA

     Attn:    Mr. Harrell L. Beck      Telefax:    00 1-206 652.37.60 With a
copy to:    To:   

Shurgard Storage Centers Inc.

Valley Street 1155, Suite 400

98109-4426 Seattle

USA

     Attn:    General Counsel      Telefax:    00 1-206 652.37.60 If to the
Issuer:    To:   

First Shurgard Finance S.à r.l.

1, rue des Glacis

628 Luxembourg

Grand-Duchy of Luxembourg

     Attn:    Mr. Steven De Tollenaere With a copy to:    To:   

Shurgard Self Storage SCA

Quai du Commerce 48

1000 Brussels

Belgium

     Attn:    General Counsel      Telefax:    00 32 2 229 56 55
If to the Facility Agent:    To:   

Agency and Transaction Monitoring

Tour Société Générale

17 Cours Valmy

92972 Paris-La Défense Cedex

France

     Attn:    Nadia Lamrani      Telefax:    00 33 1 4212 9854

 

Each change of address by a Party shall be notified to the other Parties in
accordance with the provisions of this Clause 8.3.

 

12



--------------------------------------------------------------------------------

Any notice, demand or other communication sent by first class courier or by mail
shall be deemed to have been received by the Party to whom it was sent on the
day shown as the day of receipt on the return receipt sent with the same. Any
notice, demand or other communication sent by telefax shall be deemed, in the
absence of proof to the contrary, to have been received by the Party to whom it
was sent on the date of dispatch, provided that the report generated by the
sender’s telefax machine shows that all pages of such notice, demand or other
communication were properly transmitted to the recipient’s telefax number. For
the calculation of a period of time, such period shall start the next following
day after the day on which the event triggering such period of time has
occurred. The expiry date shall be included in the period of time. If the expiry
date is a Saturday, a Sunday or a bank holiday in Luxembourg, the expiry date
shall be postponed until the next business day in Luxembourg. Unless otherwise
provided herein, all periods of time shall be calculated in calendar days in
Luxembourg.

 

8.4 Severability

 

If any provision of this Subscription Agreement shall be held invalid or
unenforceable in whole or in part, then such provision shall be ineffective to
the extent of such invalidity or unenforceability, without invalidating the
remaining provisions of this Subscription Agreement. In this event, the Parties
shall cooperate to achieve the intended purpose of such provision, to the extent
legally permissible.

 

8.5 Assignment

 

This Subscription Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors and assigns. Except as otherwise
expressly permitted in the Subscription Agreement, the Parties may not, directly
or indirectly, assign or transfer this Subscription Agreement or any right,
obligation or interest herein in whole or in part without the prior written
consent of the other Parties in each instance and unless the assignee or
transferee shall have assumed in writing all the duties and obligations of the
transferee. Upon such assignment or transfer, the transferor shall remain
primarily liable hereunder unless otherwise expressly provided in this
Subscription Agreement.

 

Notwithstanding the above, the Subscriber agrees that in no event it may,
directly or indirectly, assign or transfer this Subscription Agreement or any
right, obligation or interest herein in whole or in part to any other person or
entity than those referred to in Clause 9.5.2 of the Terms and Conditions.

 

8.6 Entire Subscription Agreement

 

  8.6.1 This Subscription Agreement (along with the documents referred to
therein) contains the entire Subscription Agreement between the Parties with
respect to the matters to which it refers and contains everything the Parties
have negotiated and agreed upon within the framework of this Subscription
Agreement.

 

  8.6.2 It replaces and annuls any agreement, communication, offer, proposal, or
correspondence, oral or written, exchanged or concluded between the Parties,
relating to the same subject matter.

 

8.7 Single Instrument for United States Federal Income Tax Purposes

 

The Parties to this Subscription Agreement intend that the Terms and Conditions
of the Bonds and the Subscription Agreement of even date herewith be treated
together as a single equity interest in the Issuer for United States federal
income tax purposes.

 

13



--------------------------------------------------------------------------------

8.8 Applicable Law and Choice of Forum

 

This Subscription Agreement shall be governed by Luxembourg law.

 

Any dispute arising out of or in connection with this Subscription Agreement
shall be finally settled by arbitration under the Rules of Conciliation and
Arbitration of the “Centre Belge pour l’Etude et la Pratique de l’arbitrage
national et International” (“CEPANI”), as in force on the Date of this
agreement, by three arbitrators appointed in accordance with said rules.

 

The place of arbitration shall be Brussels, Belgium, or such other place as the
Parties may agree upon. The language of the arbitration shall be English.

 

The arbitrators’ award shall be final and binding upon the Parties, and the
Parties shall carry out its terms properly.

 

The Parties confirm that they accept Clause 11.2. of the Terms and Conditions
attached hereto as Annex 1.

 

Done in Brussels, on May 26, 2003, in three originals. Each Party acknowledges
receipt of its own original.

 

Shurgard Storage Centers Inc.:   First Shurgard Finance S.à r.l.:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:   Harrell L. Beck   Name:   Steven De Tollenaere Title:       Title:  
Manager Société Générale:    

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:       Name:     Title:       Title:    

 

The Subscriber declares that it expressly and specially accepts Clause 8.8 of
the Subscription Agreement and Clause 11.2 of the Terms and Conditions.

 

14



--------------------------------------------------------------------------------

For express and special acceptance:

 

Shurgard Storage Centers Inc.:

 

--------------------------------------------------------------------------------

Name:   Harrell L. Beck Title:    

 

15



--------------------------------------------------------------------------------

ANNEX 1

 

Terms and conditions of the issuance of Bonds by

 

First Shurgard Finance S.à r.l.

 

1 Definitions and interpretation

 

1.1 For the purposes of these Terms and Conditions, the following terms shall
have the meanings specified or referred to in this Clause 1.1:

 

Board of

Managers

   Means the meeting of the managers (“conseil de gérance”) of the Issuer. Bonds
   Means the USD Bonds and the EUR Bonds and any and each of these bonds
individually. Bondholders    Means the legitimate holders of any Bonds. Any such
person must be duly registered in the Register of Bondholders.

Bondholders’

Meeting

   Means a meeting of the Bondholders (“assemblée générale des obligataires”).
Business days    Means a day (other than a Saturday or a Sunday) on which
commercial banks are open for business in Luxembourg. EUR Bonds    Means the
unsecured bonds in the aggregate principal amount of up to EUR 7,500,000, in
registered form, to be issued by the Issuer and to be subscribed by the
Subscriber pursuant to these Terms and Conditions and the Subscription
Agreement, as amended, and represented by 8,955 bonds and any and each bond
individually. Face Value    Means the nominal value of each of the Bonds, being
USD 1,000 for each USD Bond and EUR 837.52094 for each EUR Bond.

Senior Credit

Agreement

   Means the senior credit agreement entered into by amongst others the Issuer
and the Facility Agent, dated 26 May 2003, as amended from time to time.
Interest    Means the interest determined in Clause 5. Issue Price    Means USD
1,000 per USD Bond and EUR 837.52094 per EUR Bond, which the Subscriber must pay
at subscription of the USD Bonds, respectively the EUR Bonds, being 100% of
their respective Face Value. Issuer    Means First Shurgard Finance S.à r.l., a
company organised and existing as a société à responsabilité limitée under the
laws of the Grand-Duchy of Luxembourg, having its registered office at 1, rue
des Glacis, L-1628 Luxembourg, registered with the Luxembourg register of
commerce and companies under the number B-93014. LCL    Means the Luxembourg Law
of 10 August 1915 on commercial companies, as amended.

 

1



--------------------------------------------------------------------------------

Facility Agent    Means Société Générale, a banking institution organized and
existing under the laws of France, having its registered office at 29 boulevard
Haussmann, 75009 Paris, France, First Shurgard    Means First Shurgard SPRL, a
company organised and existing under the laws of Belgium, having its registered
office at Quai du Commerce 48, 1000 Brussels, Belgium, registered with the
register of legal entities under number 0479.505.939.

Liquidation

Preference

   Has the meaning set out in Clause 5.2.6. Parties    Means the Subscriber, the
Issuer and the Facility Agent (each of them being referred to individually as a
“Party”). Shareholder    Means any person(s) or entit(y)(ies) who are holding
shares in the Issuer at any time.

Shareholders’

Meeting

   Means a meeting of the shareholders (“assemblée générale des associés”) of
the Issuer or a resolution of the sole shareholder in lieu of a meeting of
shareholders pursuant to article 200-2 of the LCL. Quarter Date    Has the
meaning set out in the Senior Credit Agreement.

Redemption

Date

   Means May 26, 2008 plus sixty (60) calendar days, unless the Senior Credit
Agreement is extended, in which case the Redemption Date shall mean May 26, 2009
plus sixty (60) calendar days. The foregoing notwithstanding, if the Senior
Credit Agreement is terminated and repaid in full earlier than such date,
Redemption Date shall mean the date of the repayment in full of all amounts due
by the Issuer under the Senior Credit Agreement.

Redemption

Price

   Has the meaning set out in Clause 4.1.

Register of

Bondholders

   Means the official register held at the registered office of the Issuer, in
which the Bondholders are duly registered with name, address and number of
subscribed Bonds. This register serves as proof of the bondholdership of a
Bondholder. The sums due under the Bonds have to be paid to the Issuer’s bank
account number indicated in the Bond Request. Resolution    Means a resolution
of the Bondholders duly passed at a Bondholders’ Meeting. Subscriber    Means
Shurgard Storage Centers, Inc., a company organised under the law of the State
of Washington and having its registered office at 1155 Valley Street, Suite 400,
Seattle, 98109 WA - USA.

Subscription

Agreement

   Means the subscription agreement entered into on May 26, 2003 between the
Issuer, the Subscriber and the Facility Agent, as amended from time to time.

 

2



--------------------------------------------------------------------------------

USD Bonds    Means the unsecured bonds in the aggregate principal amount of up
to USD 11,045,000, in registered form, to be issued by the Issuer and to be
subscribed by the Subscriber pursuant to these Terms and Conditions and the
Subscription Agreement, as amended, and represented by 11,045 bonds and any and
each bond individually.

Terms and

Conditions

   Means the present terms and conditions of issuance of the Bonds by the
Issuer, as amended from time to time.

Shurgard 2005

Working

Capital Facility

Agreement

   Means the working capital facility agreement entered into by the Issuer, the
Subscriber, Crescent Euro Self Storage Investments S.à r.l. and the Facility
Agent, dated 21 February 2005, as amended from time to time.

 

1.2 Subject to Clause 1.1 of these Terms and Conditions and unless otherwise
defined herein, the defined terms (i.e., the terms with a capital letter as
first letter) used in these Terms and Conditions shall have the same meaning as
defined in the Subscription Agreement.

 

1.3 Interpretation

 

  1.3.1 The titles and headings included in these Terms and Conditions are for
convenience only and do not express in any way the intended understanding of the
Parties. They shall not be taken into account in the interpretation of the
provisions of these Terms and Conditions.

 

  1.3.2 The Annexes to these Terms and Conditions form an integral part thereof
and any reference to these Terms and Conditions includes the Annexes and vice
versa.

 

  1.3.3 The original version of these Terms and Conditions has been drafted in
English. Should these Terms and Conditions be translated into French or any
other language, the English version shall prevail among the Parties to the
fullest extent permitted by Luxembourg law, provided, however, that whenever
French translations of certain words or expressions are contained in the
original English version of these Terms and Conditions, such translations shall
be conclusive in determining the Luxembourg legal concept(s) to which the
Parties intended to refer.

 

  1.3.4 The words “herein”, “hereof”, “hereunder”, hereby”, “hereto”, “herewith”
and words of similar import shall refer to these Terms and Conditions as a whole
and not to any particular clause, paragraph or other subdivision.

 

  1.3.5 The words “include”, “includes”, “including” and all forms and
derivations thereof shall mean including but not limited to.

 

  1.3.6 All terms defined in these Terms and Conditions shall have the same
meaning regardless of whether they are used in the singular or plural number.

 

  1.3.7 Unless otherwise provided herein, all references to a fixed time of a
day shall mean Luxembourg time.

 

3



--------------------------------------------------------------------------------

2 Form, denomination, title and cancellation

 

2.1 Form and denomination

 

The Bonds are in registered form, numbered, in the denomination of (i) USD 1,000
per USD Bond, and (ii) EUR 837.52094 per EUR Bond.

 

2.2 Minimum Amount of any Issuance

 

Except for an issuance of Bonds in accordance with Clause 4.3 of the
Subscription Agreement:

 

  (i) each issuance of USD Bonds by the Issuer shall amount to a minimum of USD
100,000; and

 

  (ii) each issuance of EUR Bonds by the Issuer shall amount to a minimum of EUR
83,753.

 

2.3 Title

 

All Bonds are and shall remain in registered form. Ownership of all Bonds shall
be established exclusively by the entry in the Register of Bondholders. The
transfer of a Bond shall only be effective after a record has been made in the
Register of Bondholders of the transfer declaration dated and signed by the
transferor and the transferee or by their representatives, or after the
completion of the formalities required by law for the valid assignment of a Bond
interest.

 

The Bonds are indivisible and the Issuer recognises only one owner per Bond. If
several persons have rights in respect of the same Bond, the exercise of these
rights shall be suspended until one person has been designated as the owner of
the Bond vis-à-vis the Issuer.

 

2.4 Cancellation

 

All Bonds, which have been issued pursuant to Clause 2 of the Subscription
Agreement but which have not been subscribed pursuant to Clause 3 of the
Subscription Agreement prior to the Redemption Date, shall automatically become
null and void.

 

3 Status

 

The Bonds are subordinated and unsecured obligations of the Issuer, and any
payments on the Bonds, including any interest, will be subordinated to any and
all payments due to all other creditors of the Issuer, including unsecured
creditors. Payments on the Bonds will, however, (i) be senior to all equity
distributions, dividend distributions, or equity distribution rights of any kind
to the shareholders of the Issuer, and (ii) rank pari passu with the bonds
issued by the Issuer pursuant to the Additional Mezzanine Bond Subscription
Agreement.

 

4 Redemption

 

4.1 Final Redemption

 

Unless contributed to the Issuer pursuant to the Subscription Agreement, the
Bonds will be redeemed at 115% of the sum of the principal amount of the Bonds
together with the Interest accrued thereon and compounded therewith (“Redemption
Price”) on the Redemption Date.

 

4



--------------------------------------------------------------------------------

4.2 Redemption at the option of the Issuer

 

Unless prohibited under the Senior Credit Agreement, the Issuer may redeem all
or any part of the outstanding Bonds at anytime, in cash, for an amount equal to
the Redemption Price of the redeemed Bonds. The Issuer shall notify the
Subscriber of such a decision at least 30 days before such redemption is to take
place.

 

4.3 Cancellation

 

All Bonds redeemed by or contributed to the Issuer pursuant to any of the
provisions of these Terms and Conditions or the Subscription Agreement will be
cancelled or surrendered therewith and may not be reissued or resold.

 

4.4 Redemption Notices

 

A notice given by the Issuer under Clause 4.2 shall be irrevocable and shall
specify (i) the date when the relevant redemption will take place which will be
a Luxembourg business day, (ii) the aggregate principal amount of the
outstanding Bonds to be redeemed, and (iii) the amount of accrued interest due.

 

5 Interest

 

5.1 Interest Rate

 

The Bonds (from the date of their subscription) bear interest at the rate of
9.75% per annum (the “Interest”).

 

5.2 Payment of the Interest

 

  5.2.1 The Interest will accrue on a daily basis and will be calculated on the
basis of a 360-day year.

 

  5.2.2 On the 1st of January of each year, the Interest that accrued during the
previous calendar year pursuant to Clauses 5.1 and 5.2.1 shall, solely for the
purpose of calculating the Interest as from such date, be compounded to the
principal amount of the Bonds and shall therefore as from such date also bear
interest pursuant to Clauses 5.1 and 5.2.1.

 

  5.2.3 The amount of the Interest accrued on and compounded with the principal
amount of the Bonds shall be paid at the time of redemption of the Bond.

 

5.3 Accrual of Interest

 

Each Bond will cease to bear interest (i) where such Bond is to be contributed
to the Issuer pursuant to the Subscription Agreement from the date of the
notarial deed enacting the contribution in kind (ii) where such Bond is to be
redeemed, from the due date for redemption unless, upon due presentation,
payment of principal is improperly withheld or refused; in such event such Bond
shall continue to bear interest at such rate (both before and after arbitrators’
award) until the day on which all sums due in respect of such Bond up to that
day are received by the relevant Bondholder.

 

5.4 Late Payment Interest

 

If any amount payable by the Issuer or the Subscriber hereunder is not paid when
due (whether at stated maturity, by acceleration or otherwise), interest shall
accrue on that amount, to the extent permitted by applicable law, during the
period from and including the due date thereof, to but excluding the date that
the amount is paid, automatically and without further notice of default at a
rate per annum equal to 12% calculated quarterly.

 

5



--------------------------------------------------------------------------------

5.5 Quarterly reporting obligation

 

Within 10 business days following each Quarter Date, the Issuer shall provide
each Bondholder with a computation of the sum of the outstanding principal
amount of such Bondholder’s Bonds together with the Interest accrued thereon and
compounded therewith on such closing date.

 

6 Payments and applications

 

6.1 By the Issuer

 

On each date on which any sum is due by the Issuer under these Terms and
Conditions, it shall make that sum available before 4 p.m. to the Bondholders,
to the account numbers specified in the Register of Bondholders, (i) in USD if
and to the extent the sum relates to the USD Bonds, or (ii) in EUR if and to the
extent the sum relates to the EUR Bonds.

 

6.2 Application and Distribution of Payments

 

All payments received by the Bondholders from the Issuer under these Terms and
Conditions shall, regardless of any designation by the Issuer be applied, first
towards reimbursement of costs hereunder or under the Subscription Agreement,
second in or towards payment of any interest then due and payable, third in or
towards payment of any Redemption Price or Liquidation Preference, if
applicable, then due and payable hereunder, and fourth in or towards payment of
any other sum then due and payable hereunder or under the Subscription
Agreement.

 

7 Financial Statements

 

The Issuer shall furnish to the Bondholders the financial information provided
in articles 197 and 198 of the LCL.

 

8 Liquidation of the Issuer

 

8.1 Upon a liquidation or winding up of the Issuer or First Shurgard (the parent
company of the Issuer on the date of the Subscription Agreement) prior to the
redemption of the Bonds, Bondholders shall receive an amount equal to 115% of
the sum of the principal amount of the outstanding Bonds and accrued and unpaid
interest (the “Liquidation Preference”) at the time of the liquidation. Unless
waived by the Bondholder, a change of control over the Issuer or First Shurgard,
a consolidation, merger or sale of all or substantially all of the assets of the
Issuer or First Shurgard shall be treated as a liquidation unless the Issuer’s
Shareholders or the current shareholders of First Shurgard hold a majority of
the voting power of the surviving entity.

 

8.2 Notwithstanding Clause 8.1, no Liquidation Preference shall be paid to the
Bondholders prior to the repayment in full of all amounts due by the Issuer
under the Senior Credit Agreement.

 

9 Bondholders’ rights

 

9.1 Voting rights

 

Each Bond will carry one vote in the Bondholders’ Meeting. The Bondholders’
Meeting shall decide with a 75% majority of the Bondholders present or
represented.

 

6



--------------------------------------------------------------------------------

9.2 Bondholders’ Meetings

 

Meetings of the Bondholders will be called by the Board of Managers at the
request of Bondholders representing at least 10% of the Bonds. A Resolution duly
passed in accordance with the LCL will be binding on all Bondholders, whether or
not they are present at the Bondholders’ Meeting and whether or not they voted
in favour thereof.

 

The Bondholders’ Meeting shall have the following powers:

 

  9.2.1 to postpone one or more Interest Payment Dates, to consent to a
reduction of the Interest Rate or to a modification of the payment of the
interest applicable in respect of the Bonds;

 

  9.2.2 to postpone the Redemption Date, to suspend the redemption of the Bonds
and to consent to modifications to the conditions under which the Bonds must be
redeemed; and

 

  9.2.3 to accept that the receivables of the Bondholders against the Issuer be
reimbursed in shares in the Issuer, without prejudice to Clause 6 of the
Subscription Agreement, and subject to a decision taken by an extraordinary
shareholders’ meeting of the Issuer (or a sole shareholder’s resolution, as the
case may be) held in presence of a Luxembourg notary public or by the Board of
Managers of the Issuer pursuant to the provisions of the articles of the Issuer
on authorised capital.

 

The Bondholders’ Meeting has also the right to:

 

  9.2.4 accept any action to be taken by the Issuer in order to (i) grant
securities in favour of the Bondholders, or (ii) modify or terminate the
securities granted to the Bondholders;

 

  9.2.5 to decide on interim action in the common interest of the Bondholders;
and

 

  9.2.6 to appoint one or more special agents to implement the Resolutions of
the Meeting of the Bondholders.

 

9.3 Additional Rights

 

  9.3.1 The Bondholders’ Meeting shall also be convened by the Board of Managers
prior to the holding of any Shareholders’ Meeting or Board of Managers deciding
on the following corporate actions:

 

  (i) any entry into new activities not part of the current business of the
Issuer;

 

  (ii) the sale or divestment of substantially all the assets of the Issuer; or

 

  (iii) any proposal for the modification of the articles of association of the
Issuer (such as merger, dissolution, etc.) affecting the capital structure of
the Issuer or the rights of the Bondholders;

 

  9.3.2

If the Bondholders’ Meeting which is convened pursuant to Clause 9.3.1 does not
approve any of the above corporate actions to be taken by the Issuer and that
such action has been approved thereafter at the required majority by the
Shareholders’ Meeting or the Board of Managers, the Bondholders’ Meeting shall
have the right to resolve that all amounts with respect to the Bonds shall
become immediately due

 

7



--------------------------------------------------------------------------------

 

and payable by the Issuer, including the principal, Redemption Price and the
accrued and payable interest at the time of such Resolution. The Bondholders’
Meeting shall notify the Issuer of such a Resolution within 14 days of the
approval of such action by the Shareholders’ Meeting or the Board of Managers.
The issuer shall pay these amounts in cash within fourteen days of this
notification, provided that, prior to such payment, all amounts due by the
Issuer under the Senior Credit Agreement have been repaid in full.

 

  9.3.3 The Bonds issued under these Terms and Conditions shall vote as a class
separate from all other bondholders on matters set forth in this Clause 9.3.

 

9.4 Default of the Issuer

 

In case of a default of the Issuer under these Terms and Conditions which has
not been remedied within 30 days after notice thereof by the Subscriber, the
following provisions will apply:

 

  9.4.1 The Subscriber or its designee will have the right to subscribe to one
share per EUR 25 of the amount in default, where applicable converted into EUR
at the exchange rate applicable at the time of subscription, rounded up or down
to the nearest EUR 25.

 

  9.4.2 The Subscriber must notify the Issuer of its decision to subscribe to
shares pursuant to Clause 9.4.1 within 14 days of the end of the above 30-day
period.

 

  9.4.3 The new shares to be issued by the Issuer pursuant to this Clause will
be issued at par value as set forth in the articles of association through a
capital increase in kind to be fully paid up by the Subscriber.

 

  9.4.4 All amounts with respect to the Bonds, which are not converted into
capital pursuant to Clause 9.4.1, shall become immediately due and payable by
the Issuer, including the principal, Redemption Price and the accrued and
payable interest at the time of such Resolution. The Issuer shall pay these
amounts in cash within fourteen days of this notification, provided that, prior
to such payment, all amounts due by the Issuer under the Senior Credit Agreement
have been repaid in full.

 

9.5 Transfer of Bonds

 

  9.5.1 Only Bonds that have been fully paid up can be transferred.

 

  9.5.2 The Bonds can only be transferred by the Subscriber to a qualified
institutional buyer as defined in Rule 144A(a)(1) under the United States
Securities Act of 1933 or to an affiliate of the Subscriber as defined under
Rule 405 of the Securities Act of 1933. It is specifically provided that if such
transferee does not benefit from a withholding tax exemption on the interests
received on the Bonds no gross up provision shall apply and the Issuer shall
withhold such amounts as required by law.

 

For the purpose of this Clause 9.5.2, Crescent Euro Self Storage Investments S.à
r.l. shall be deemed to be a qualified institutional buyer as defined in Rule
144A(a)(1) under the United States Securities Act of 1933.

 

  9.5.3 In case of a transfer of Bonds (other than to Crescent Euro Self Storage
Investments S.à r.l. or to an entity controlled by or under common control with
the Subscriber) pursuant to Clause 9.5.2, the Bonds so transferred will lose all
additional rights set out in Clause 9.3 and the rights under Clause 9.4.

 

8



--------------------------------------------------------------------------------

10 Treatment as equity

 

The Subscriber and the Issuer hereby declare that, for United States federal
income tax purposes, they will report the Bonds in their respective tax returns
as an equity investment, notwithstanding any other treatment or qualification
under Luxembourg law.

 

In connection therewith, and in order to comply with the provisions of Sections
704 and 707 of the United States Internal Revenue Code, the Parties agree to
treat the payment of Interest and fees in cash as a guaranteed payment to the
Subscriber for its capital. Any additional allocations for United States federal
income tax purposes of the Issuer’s income, loss, deduction and credit necessary
as a result of the issuance of the Bonds shall, to the extent possible, be made
in a manner that is consistent with the requirements of the United States
federal income tax laws and the intent of the Parties, as expressed herein and
in the Subscription Agreement.

 

11 General

 

11.1 Governing Law

 

The Bonds shall be governed by and construed in accordance with the laws of
Luxembourg.

 

11.2 Arbitration

 

Any dispute arising out of or in connection with these Terms and Conditions
shall be finally settled by arbitration under the Rules of Conciliation and
Arbitration of the “Centre Belge pour l’Etude et la Pratique de l’arbitrage
national et International” (“CEPANI”), as in force on the Date of this
agreement, by three arbitrators appointed in accordance with said rules.

 

The place of arbitration shall be Brussels, Belgium, or such other place as the
Parties may agree upon. The language of the arbitration shall be English.

 

The arbitrators’ award shall be final and binding upon the Parties, and the
Parties shall carry out its terms properly.

 

11.3 Notices

 

All notices, requests, claims, demands and other communications hereunder shall
be delivered to the Parties in person by first class courier or by registered
letter, postage prepaid and return receipt requested, or by telefax as follows:

 

If to the Subscriber:

  

To:

  

Shurgard Storage Centers Inc.

Valley Street 1155, Suite 400

98109-4426 Seattle

USA

    

Attn:

   Mr. Harrell L. Beck     

Telefax:

   00 1-206 652.37.60

With a copy to:

  

To:

  

Shurgard Storage Centers Inc.

Valley Street 1155, Suite 400

98109-4426 Seattle

USA

    

Attn:

   General Counsel     

Telefax:

   00 1-206 652.37.60

 

9



--------------------------------------------------------------------------------

If to the Issuer:

  

To:

  

First Shurgard Finance S.à r.l.

1, rue des Glacis

1628 Luxembourg

Grand-Duchy of Luxembourg

    

Attn:

   Mr. Steven De Tollenaere

With a copy to:

  

To:

  

Shurgard Self Storage SCA

Quai du Commerce 48

1000 Brussels

Belgium

    

Attn:

   General Counsel     

Telefax:

   00 32 2 229 56 55

If to the Facility Agent:

  

To:

  

Agency and Transaction Monitoring

Tour Société Générale

17 Cours Valmy

92972 Paris-La Défense Cedex

France

    

Attn:

   Nadia Lamrani     

Telefax:

   00 33 1 4212 9854

 

Each change of address by a Party shall be notified to the other Parties in
accordance with the provisions of this Clause 11.3.

 

Any notice, demand or other communication sent by first class courier or by mail
shall be deemed to have been received by the Party to whom it was sent on the
day shown as the day of receipt on the return receipt sent with the same. Any
notice, demand or other communication sent by telefax shall be deemed, in the
absence of proof to the contrary, to have been received by the Party to whom it
was sent on the date of dispatch, provided that the report generated by the
sender’s telefax machine shows that all pages of such notice, demand or other
communication were properly transmitted to the recipient’s telefax number.

 

For the calculation of a period of time for any notice, such period shall start
the next following day after the day on which the event triggering such period
of time has occurred. The expiry date shall be included in the period of time.
If the expiry date is a Saturday, a Sunday or a bank holiday in Luxembourg, the
expiry date shall be postponed until the next business day in Luxembourg. Unless
otherwise provided herein, all periods of time shall be calculated in calendar
days in Luxembourg.

 

11.4 Remedies and Waivers

 

No failure or delay on the part of the Bondholders or the Issuer in exercising
any right hereunder shall operate as a waiver of, or impair, any such right. No
single or partial

 

10



--------------------------------------------------------------------------------

exercise of any such right shall preclude any other or further exercise thereof
or the exercise of any other right. No waiver of any such right shall be deemed
a waiver of any other right hereunder.

 

11.5 Survival

 

All obligations of the Parties hereunder shall survive until payment in full of
all amounts due hereunder.

 

11.6 Severability of Provisions

 

If any provision of these Terms and Conditions shall be held invalid or
unenforceable in whole or in part, then such provision shall be ineffective to
the extent of such invalidity or unenforceability, without invalidating the
remaining provisions of these Terms and Conditions. In this event, the Parties
shall co-operate to achieve the intended purpose of such provision, to the
extent legally permissible.

 

11.7 Single Instrument for United States Federal Income Tax Purposes

 

The parties to these Terms and Conditions intend that the Bonds and the
Subscription Agreement of even date herewith be treated together as a single
equity interest in the Issuer for United States federal income tax purposes. The
Parties agree to work together in good faith to make any modifications necessary
to achieve this purpose, consistent with the LCL and the economic provisions set
forth herein.

 

11



--------------------------------------------------------------------------------

ANNEX 2

 

Facility Agent’s Bond Request Form

 

[Letterhead of the Facility Agent]

 

Shurgard Storage Centers Inc.

Attn. Mr. Harrell L. Beck

Valley Street 1155, Suite 400

98109-4426 Seattle

USA

 

Dear Sir,

 

Re: First Shurgard Finance S.à r.l. – Draw down on Bonds

 

In accordance with Clauses 2.2, 3 and 4 of the Subscription Agreement dated 26
May 2003, as amended from time to time, we hereby request you to subscribe to
[NUMBER] [USD Bonds / EUR Bonds] of First Shurgard Finance S.à r.l. in a total
amount of [USD / EUR] [AMOUNT] and to pay in such amount, no later than [DATE],
on the account [NUMBER] at [BANK], in the name of First Shurgard Finance S.à
r.l..

 

We hereby inform you that [an Event of Default exists under Clause [•] of the
Senior Credit Agreement (as defined in the Subscription Agreement) /
Extraordinary Employment Payments (as defined in the Subscription Agreement)
have been made].

 

Made in [PLACE], on [DATE]

 

Société Générale, acting in its capacity as

attorney-in-fact of First Shurgard Finance

S.à r.l.:

        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:

 

[•]

  Name:    [•]

Title:

 

[•]

  Title:    [•]

 

cc: Shurgard Storage Centers Inc., General Counsel

 

 

1



--------------------------------------------------------------------------------

ANNEX 3

 

Issuer’s Bond Request Form

 

[Letterhead of the Issuer]

 

Shurgard Storage Centers Inc.

Attn. Mr. Harrell L. Beck

Valley Street 1155, Suite 400

98109-4426 Seattle

USA

 

Dear Sir,

 

Re: First Shurgard Finance S.à r.l. – Draw down on Bonds

 

In accordance with Clause 3 of the Subscription Agreement dated 26 May 2003, as
amended from time to time, we hereby request you to subscribe to [NUMBER] [USD
Bonds / EUR Bonds] of First Shurgard Finance S.à r.l. in a total amount of [USD
/ EUR] [AMOUNT] and to pay in such amount, no later than [DATE], on the account
[NUMBER] at [BANK], in the name of First Shurgard Finance S.à r.l..

 

Option 1: We hereby inform you that there is an imminent default by First
Shurgard Finance S.à r.l. under Clause [•] of the Senior Credit Agreement (as
defined in the Subscription Agreement).

 

Option 2: We hereby inform you that there is an imminent default by First
Shurgard Deutschland GmbH under Clause [•] of the Senior Credit Agreement (as
defined in the Subscription Agreement).

 

Option 3: We hereby inform you that an Event of Default exists under Clause [•]
of the Senior Credit Agreement (as defined in the Subscription Agreement).

 

Option 4: We hereby inform you that Extraordinary Employment Payments (as
defined in the Subscription Agreement) have been made.

 

Made in [PLACE], on [DATE]

 

First Shurgard Finance S.à r.l.:

--------------------------------------------------------------------------------

Name:   [•] Title:   Manager

 

cc: Shurgard Storage Centers Inc., General Counsel

 

1